DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 were previously examined.
Claims 1, 4 and 16 have been amended on March 11, 2021.
Claim 3 has been deleted on March 11, 2021.
Claims 1-2, 4-16 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments, see under “Rejections under 35 USC 101” filed March 11, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:



In responses:

Examiner disagrees because a human person can be a management unit (Applicant in [0334] defines as management program 101) for managing the arrangement of data in a generic computer (such as “a plurality of nodes”).  

The human person can manage of how to (1) Transmit/store data into a generic computer (such as “a plurality of nodes”), (2) Generate new parity using the stored data without relocating the stored data into a new location and (3) Store new parity data according to request for rearrangement.

As such, the rejection is maintained. 



Applicant's arguments, see under “Rejections under 35 USC 112” filed March 11, 2021 have been fully considered.

See updated rejection due to amendments. 

Applicant's arguments, see under “Rejections under 35 USC 103” filed March 11, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On pages 11-14 of the remark, Applicant argued that the prior arts of record do not disclose the limitation such as “wherein the management unit transmits, to the node, an arrangement change request to perform inter-node movement of the parity, which is generated based on the data without moving the data, and reconfiguration of the stripe to generate parity by changing a combination of the data which constitute the stripe without moving the data when a node configuration is changed," as set forth in claim 1.

Applicant’s reason is that Akutsu disclose a distributed storage system and discuss adding a stripe type and reallocating stripes when a node is added.

In responses:



Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Therefore, Examiner believes that Akutsu discloses a method of generating parity without moving the data [1] or [5] for example (see figures 25B)


    PNG
    media_image1.png
    441
    445
    media_image1.png
    Greyscale

As such, the rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1 recite(s) the abstract limitations such as “a management unit, wherein the plurality nodes are targets for data write and read requests, form a stripe of data stored in different nodes and parity generated based on the data, and store the parity of the data of the stripe to which the data under the write request belongs in a node different from the plurality of nodes that store the data, and 

wherein the management unit transmits, to the node, an arrangement change request to perform inter-node movement of the parity, which is generated based on the data without moving the data, and reconfiguration of the stripe to generate parity by changing a combination of the data which constitute the stripe without moving the data when a node configuration is changed” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor such as “a plurality of nodes” (see claim 1) (see [0040], storage system 1 includes one or more nodes 100 (for example, a server device).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  

The claim(s) 16 recite(s) the abstract limitations such as “a first step of storing, by the nodes, the parity of the stripe to which the data under the write request belongs in a node different from the plurality of nodes that store the plurality of data so as to perform redundancy;  and a second step of transmitting, to the node by the management unit, which is generated based on the data without moving the data, and reconfiguration of the stripe to generate a parity by changing a combination of the data which constitute the stripe without moving the data when the node configuration is changed” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor such as “nodes” (see claim 1) (see [0040], storage system 1 includes one or more nodes 100 (for example, a server device).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  

The human mind (with generic computer that are connecting to a plurality service device) can: (1) manage/determine which nodes (storage server devices) for data write and data request/read, (2) form a stripe data according to where the plurality of data are stored in different nodes,  (3) generate parity data according to plurality of data, (4) store parity data in a different node, (5) reconfigure the stripe data after movement the parity data in different node and etc. 

The dependent claim(s) 2, 4-15 recite a description of server device, a method of generating parity data.  Therefore it does not overcome the abstraction rejection.

Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a plurality of nodes” (see claim 1) (see [0040], storage system 1 includes one or more nodes 100 (for example, a server device) for storing data in different server. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1 and 16 do not recite any additional elements except a generic processor such as a plurality of nodes” (see claim 1) (see [0040], storage system 1 includes one or more nodes 100 (for example, a server device) for storing data in different server.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1 and 16 recite a limitation such as “wherein the plurality of nodes are targets for data write and read requests …”

The recited limitation such as “the nodes are targets for” renders this limitation indefinite because it is unclear whether the phrase “for data write and read requests… as to perform redundancy” are intended use of the  nodes.



The recited limitation such as “form a stripe of (a single) data stored in different nodes” renders this limitation indefinite because (a single) data cannot store in different nodes.  It can only store in a single node.   In addition, Applicant fails to provide a method of forming a stripe data using a data wherein the data are stored in different nodes.  It is unclear which single data (or combination of a plurality of data) is/are needed to form a single stripe.

Claims 1 and 16 recite the limitation “store/storing the parity of the data of the stripe”

The recited limitation such as “the parity of the data of the stripe” renders this limitation indefinite because Applicant fails to provide a method of generating as “the parity of the data of the stripe”.  It is noted that the parity is generated based on the data but it was not generated based on the data of the stripe.

Claims 1 and 16 recite the limitation “parity, which is generated based on the data without moving the data”



Claims 1 and 16 recite the limitation “generate parity by changing a combination of the data which constitute the stripe without moving the data when a node configuration is changed”.

The recited limitation such as “changing a combination of the data” renders limitation indefinite because the previous limitation only recites “a single data”.  It does not recite “a combination of (a plurality of) data” so that the combination of the data can be changed.   Therefore, it is unclear what a combination of the data is being changed when no combination of data was used in the first place.

Claims 1 and 16 recite the limitation “reconfiguration of the stripe to generate parity by changing a combination of the data which constitute the stripe without moving the data when a node configuration is changed”

The recited limitation such as “generate parity by changing a combination of the data which constitute the stripe without moving the data when a node configuration is changed”




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (US 2016/0,361,145), in view of Sikdar (US 2018/0,013,826)

As per claim 1: (Currently Amended)

Akutsu discloses:

A storage system comprising: a plurality of nodes; and a management unit, 
(Akutsu, Fig. 1-3, Nodes; Fig. 4, Configuration Information)

(Akutsu, Fig. 7A, Site Stripe, Data Node, Redundant Code #1 and #2 Node) and parity generated based on the data, (Akutsu, Fig. 7A, Site Stripe, Data Node, Redundant Code #1 and #2 Node) and 

store the parity of the data of the stripe to which the data under the write request belongs in a node different from the plurality of nodes that store the data, and 
(Akutsu, Fig. 7A, Data Node, Redundant Code #1 and #2 Node is at different node location than data node)
(Akutsu, Figs 2 and 29 for example)
(Akutsu, [0093] stripes belonging to the geo-stripe type 1002 are the stripe 1_A in the node 101A1, the stripe 1_A in the node 101B1, and the stripe 2_A in the node 101C2.  The node 101D4 located in the site different from these creates and holds the redundant code of these stripes)
(Akutsu, Fig. 29, D1 at Node 101A, D2 at Node 101B, P Parity at Node 101C and Q Parity at Node 101D; four different nodes)

Wherein the management unit transmits, to the node, an arrangement change request 
(Akutsu, [0045] FIG. 25A is a flowchart of configuration change processing)


 (Akutsu [0046] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added)
(Akutsu, [0406] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added.  The nodes 101A to 101D are existing nodes and the node 101E is the added node.  The rectangles in each node represent data locations (addresses) of stripes and numerals in the rectangles indicate stripe type numbers.  Stripe Type 1 to Stripe Type 5 are existing stripe types and Stripe Type 6 is the added stripe type)

when the node configuration is changed. 
(Akutsu, [0045] FIG. 25A is a flowchart of configuration change processing)

Akutsu does not clearly disclose a method of movement of the parity.

Sikdar discloses a method of movement of the parity.

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a data/parity movement method of Sikdar into the system of Akutsu in order to improve the performance.
(Sikdar, [0051] ...  dynamically distributes and redistributes data between different resource nodes 100A-100D based on the availability, quantity, and performance information for the storage elements) 

Akutsu-Sikdar does not use the terminology “inter-node” movement.

However, it would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate the system of Akutsu-Sikdar is functional equivalent because Akutsu-Sikdar taught a method of data movement when adding a new node (see Akutsu, Fig. 25) or a method of redistributing data different resource nodes 100A-100D based on the availability (Sikdar, [0051] ...  dynamically distributes and redistributes data between different resource nodes 100A-100D based on the availability, quantity, and performance information for the storage elements) 

As per claim 2:
Akutsu-Sikdar further discloses:
wherein the node stores data related to the received write request in a volume of an own node. 
(Akutsu, Figs 5-7, Volume)

As per claim 4: (Currently Amended)
Akutsu-Sikdar further discloses:

(Akutsu [0046] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added)
(Akutsu, [0406] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added.  The nodes 101A to 101D are existing nodes and the node 101E is the added node.  The rectangles in each node represent data locations (addresses) of stripes and numerals in the rectangles indicate stripe type numbers.  Stripe Type 1 to Stripe Type 5 are existing stripe types and Stripe Type 6 is the added stripe type)

As per claim 5:
Akutsu-Sikdar further discloses:
wherein the stripe in which the parity is moved and a stripe to be newly formed are different stripes. 
(Akutsu [0046] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added)
(Akutsu, [0406] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added.  The nodes 101A to 101D are existing nodes and the node 101E is the added node.  The rectangles in each node represent data locations (addresses) of stripes and numerals in the rectangles indicate stripe type numbers.  Stripe Type 1 to Stripe Type 5 are existing stripe types and Stripe Type 6 is the added stripe type)

As per claim 6:
Akutsu-Sikdar further discloses:
wherein the rearrangement of the stripe calculates the parity by adding data in the added node as predetermined data to the stripe. 
(Akutsu [0046] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added)
(Akutsu, [0406] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added.  The nodes 101A to 101D are existing nodes and the node 101E is the added node.  The rectangles in each node represent data locations (addresses) of stripes and numerals in the rectangles indicate stripe type numbers.  Stripe Type 1 to Stripe Type 5 are existing stripe types and Stripe Type 6 is the added stripe type)

As per claim 7:
Akutsu-Sikdar further discloses:
wherein the parity of the newly formed stripe is stored in the node that stored the parity which is moved to the added node. 
(Akutsu [0046] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added)
(Akutsu, [0406] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added.  The nodes 101A to 101D are existing nodes and the node 101E is the added node.  The rectangles in each node represent data locations (addresses) of stripes and numerals in the rectangles indicate stripe type numbers.  Stripe Type 1 to Stripe Type 5 are existing stripe types and Stripe Type 6 is the added stripe type)

As per claim 8:
Akutsu-Sikdar further discloses:
wherein a redundancy group including a physical area of a plurality of nodes is constructed, and a logical area logically cut out from the constructed redundancy group is allocated as a storage pool, and the management unit transmits the arrangement change request when a physical area linked to the logical area allocated to the storage pool is a processing target. 
(Katsu, Fig. 7A-C, Site Stripe, Data Nodes, Redundant Code Node)

As per claim 9:
Akutsu-Sikdar further discloses:
wherein a redundancy group including a physical area of a plurality of nodes is constructed, and a logical area logically cut out from the constructed redundancy group 
(Akutsu, Fig. 7A-C, Site Stripe, Data Nodes, Redundant Code Node)

As per claim 10:
Akutsu-Sikdar further discloses:
wherein when a data protection policy is set as the management unit generates arrangement information so that the number of data to be allocated to each node is and the number of parity to be allocated to each node is n. 
(Akutsu [0285] processor 119 acquires X stripes if possible in accordance with the data protection policy specified by the user (XDYP: X units of data at maximum to Y codes of redundant data))
(Akutsu, Fig. 7A-C, Site Stripe, Data Nodes, Redundant Code Node)

As per claim 11:
Akutsu-Sikdar further discloses:
wherein the management unit compares the arrangement information before the configuration change with the arrangement information after the configuration change, and transmits the arrangement change request such that parity is calculated for an area in which the arrangement of the parity is changed. 
(Akutsu [0046] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added)
(Akutsu, [0406] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added.  The nodes 101A to 101D are existing nodes and the node 101E is the added node.  The rectangles in each node represent data locations (addresses) of stripes and numerals in the rectangles indicate stripe type numbers.  Stripe Type 1 to Stripe Type 5 are existing stripe types and Stripe Type 6 is the added stripe type)

As per claim 12:
Akutsu-Sikdar further discloses:
wherein when a change in the configuration is to change a drive, the management unit transmits an arrangement change request to move data and parity to the drive or an arrangement change request to move data and parity from the drive to a node whose drive is changed. 
(Akutsu [0046] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added)
(Akutsu, [0406] FIG. 25B illustrates an example of adding a stripe type and reallocating stripes when a node is added.  The nodes 101A to 101D are existing nodes and the node 101E is the added node.  The rectangles in each node represent data locations (addresses) of stripes and numerals in the rectangles indicate stripe type numbers.  Stripe Type 1 to Stripe Type 5 are existing stripe types and Stripe Type 6 is the added stripe type)

As per claim 13:

wherein a node that has received the data under the write request stores the data in the own node, generates intermediate data that shows the difference between the data and old data of the data, specifies a redundancy destination node based on the arrangement information, and transmits the intermediate data to the specified node, and a node that has received the intermediate data calculates the parity of the data based on the intermediate data and the parity of the old data by using the intermediate data received from a plurality of nodes for one parity. 
(Akutsu, Fig. 7A-C, Site Stripe, Data Nodes, Redundant Code Node)

As per claim 14:
Akutsu-Sikdar further discloses:
wherein a redundancy group including a physical area of a plurality of nodes is constructed, and a logical area logically cut out from the constructed redundancy group is allocated as a storage pool, and the management unit generates arrangement information including a new redundancy group in accordance with the change in the configuration, and transmits an arrangement change request to construct parity in accordance with the arrangement information to each node. 
(Akutsu, Fig. 7A-C, Site Stripe, Data Nodes, Redundant Code Node)

As per claim 15:
Akutsu-Sikdar further discloses:

(Akutsu, Fig. 7A-C, Site Stripe, Data Nodes, Redundant Code Node)

As per claim 16:
A configuration change method 16 is drawn from the system claim 1. Therefore claim 16 is rejected for the same reason of obviousness as used above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/             Primary Examiner, Art Unit 2111